         Case 6:15-cv-01517-AA         Document 516        Filed 09/09/21   Page 1 of 3




TODD KIM
Assistant Attorney General

SEAN C. DUFFY (NY Bar No. 4103131)
FRANK J. SINGER (CA Bar No. 227459)
Trial Attorneys
United States Department of Justice
Environment & Natural Resources Division
Natural Resources Section
150 M Street NE
Washington, DC 20002
Telephone: (202) 305-0445
Facsimile: (202) 305-0506
sean.c.duffy@usdoj.gov

Attorneys for Defendants

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                    EUGENE DIVISION

KELSEY CASCADIA ROSE JULIANA, et al.,                 Case No. 6:15-cv-01517-AA
     Plaintiffs,
                                                      DEFENDANTS’ MOTION FOR ENTRY
v.                                                    OF JUDGMENT

UNITED STATES OF AMERICA, et al.,
     Defendants.


       Defendants hereby move for entry of judgment in favor of the United States and against

Plaintiff Earth Guardians, pursuant to Federal Rules of Civil Procedure 54(b) and 58, and for the

dismissal of Earth Guardians’ claims for lack of Article III standing. 1

       The Ninth Circuit has reversed this Court’s orders on Defendants’ Motion to Dismiss the

Complaint, Motion for Judgment on the Pleadings, and Motion for Summary Judgment, and



1
 Pursuant to Local Rule 7.1, the Parties exchanged emails concerning this motion on September
8-9. While Defendants offered to confer by telephone, Plaintiffs refused telephonic conferral
unless the United States first provided a copy of the motion. The United States submits that the
email exchanges, combined with the offer to confer by telephone, satisfy Local Rule 7.1.



DEFS.’ MOT. FOR ENTRY OF JUDGMENT                1
         Case 6:15-cv-01517-AA         Document 516        Filed 09/09/21     Page 2 of 3




remanded the case to this Court “with instructions to dismiss for lack of Article III standing.”

Juliana v. United States, 947 F.3d 1159, 1170, 1175 (9th Cir. 2020).

       On March 9, 2021, Plaintiffs moved for leave to file a second amended complaint. Pls.’

Mot. to Amend, ECF No. 462. Plaintiffs contend that this Court may grant their motion—by

which they purport to cure the jurisdictional defects identified by the Ninth Circuit—rather than

dismissing the claims per the Ninth Circuit’s mandate. The United States has opposed Plaintiffs’

motion. Defs.’ Br. in Opp’n to Mot. for Leave to File a Second Am. Compl., ECF No. 468.

       On July 16, 2021, Plaintiffs submitted a “revised” proposed Second Amended Complaint.

Supp. to Pls.’ Mot. for Leave to File Second Am. Compl., ECF No. 514. In their submission,

Plaintiffs seek to delete all references to plaintiff Earth Guardians because Earth Guardians has

declined to join Plaintiffs’ Motion for Leave to File a Second Amended Complaint. Id. at 2.

       Because the Ninth Circuit has ordered that the claims of all Plaintiffs be dismissed, and

because Plaintiff Earth Guardians no longer seeks to join in Plaintiffs’ efforts to amend the

Complaint, Defendants respectfully request that the Court enter judgment in favor of the United

States and against Plaintiff Earth Guardians, and dismiss Earth Guardians’ claims for lack of

Article III standing.



 Dated: September 9, 2021                            TODD KIM
                                                     Assistant Attorney General
                                                     United States Department of Justice

                                                     /s/ Sean C. Duffy
                                                     SEAN C. DUFFY (NY Bar No. 4103131)
                                                     FRANK J. SINGER (CA Bar No. 227459)
                                                     Environment & Natural Resources Division
                                                     Natural Resources Section
                                                     150 M Street NE
                                                     Washington, DC 20002
                                                     Telephone: (202) 305-0445



DEFS.’ MOT. FOR ENTRY OF JUDGMENT                2
       Case 6:15-cv-01517-AA    Document 516      Filed 09/09/21      Page 3 of 3




                                           Facsimile: (202) 305-0506
                                           sean.c.duffy@usdoj.gov

                                           Attorneys for Defendants




DEFS.’ MOT. FOR ENTRY OF JUDGMENT      3
